 



Exhibit 10.1
First Amendment to
Linn Energy, LLC Long-Term Incentive Plan
     WHEREAS, Linn Energy, LLC (the “Company”) maintains the Linn Energy, LLC
Long-Term Incentive Plan (the “Plan”) for the purpose of granting Awards
thereunder to Employees and Directors of the Company and its Affiliates who
perform services for the Company and its Affiliates; and
     WHEREAS, the Company desires to amend the Plan to increase the number of
Restricted Units that may be awarded under the Plan.
     NOW, THEREFORE, the following provisions of the Plan shall be amended to
read as follows:
4. Units.
     (a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the maximum number of Units that may be delivered or reserved for
delivery or underlying any Award with respect to the Plan is 3,900,000, except
that no more than 1,500,000 Units in the aggregate may be issued under the Plan
as Restricted Units. If any Award expires, is canceled, exercised, paid or
otherwise terminates without the delivery of Units, or if the maximum number of
Units delivered is reduced for any reason other than tax withholding or payment
of the exercise price, then the Units covered by such Award, to the extent of
such expiration, cancellation, exercise, payment or termination, shall again be
Units with respect to which Awards may be granted. Units that cease to be
subject to an Award because of the exercise of the Award, or the vesting of
Restricted Units or similar Awards, shall no longer be subject to or available
for any further grant under this Plan. Notwithstanding the foregoing, there
shall not be any limitation on the number of Awards that may be granted under
the Plan and paid in cash.
     All terms used herein that are defined in the Plan shall have the same
meanings given to such terms in the Plan, except as otherwise expressly provided
herein.
     Except as amended and modified hereby, the Plan shall continue in full
force and effect and the Plan and this instrument shall be read, taken and
construed as one and the same instrument.
     Executed this 18th day of January, 2007.

            LINN ENERGY, LLC
      By:   /s/ Kolja Rockov       Kolja Rockov        Executive Vice President
and
Chief Financial Officer     

 